34 N.J. 300 (1961)
168 A.2d 809
DOMINICK COMPLITANO, PETITIONER-APPELLANT,
v.
STEEL & ALLOY TANK CO., RESPONDENT-RESPONDENT.
The Supreme Court of New Jersey.
Argued March 7, 1961.
Decided March 20, 1961.
Mr. Louis C. Jacobson argued the cause for the appellant.
Mr. Isidor Kalisch argued the cause for the respondent.
*301 PER CURIAM.
The judgment is reversed for the reasons expressed in the dissenting opinion of Judge Conford in the Appellate Division.
HALL and HANEMAN, JJ., vote to affirm the judgment for the reasons expressed in the majority opinion of Judge Foley.
For reversal  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR and SCHETTINO  5.
For affirmance  Justice HALL and HANEMAN  2.